AO 450 (GAS Rev 10/03)Judgment in a Civil Case

 

United States District Court
Southern District of Georgia

TALAWRENCE T. VICKERS,

Plaimiff’ JUDGMENT IN A CIVIL CASE
v_ CASE NUMBER; 6118'°"'82

ANGELYN CURRY; MR. REYNOLDS; and

DERR!CK MCKl;NNEY,

Defendants.

Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
has rendered its verdict.

Decision by Coul‘t.This action came before the Court. The issues have been considered and a decision has been
rendered.

IT IS ORDERED AND ADJUDGED
That in accordance with this Coult's order dated February 5, 2019 adopting the Report and

Recommendation of the U.S. Magistrate Judge as the opinion of this coult, the Couit Dismisses
without prejudice Plaintiffs Complaint, denies as moot all other pending motions, and denies

Plaintiff in fonna pauperis status on appeal. This case stands closed.

V’“ § §FAF
Approved by:

2/8/2019

 

 

Date

   

 

(By eputy Clerk

GAS Rev 1011/03

 

